Citation Nr: 0719894	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for purposes of the appellant receiving 
Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision (contained in 
a letter to the appellant) of the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey (RO).

At that time, the RO notified the appellant of its denial of 
her claim for death pension and accrued benefits.  In that 
letter, the RO determined that the veteran's death was not 
due to his military service.  The veteran's representative 
filed a notice of disagreement for denial of DIC in February 
2003.  A December 2003 statement of the case (SOC) listed as 
the issue, entitlement to DIC benefits and essentially 
addressed the matter of entitlement to service connection for 
the cause of the veteran's death.  In this case, as that 
issue has been considered by the RO in the SOC and is the 
underlying predicate here for the claim of entitlement to 
DIC, the correct issue is as listed on the cover page.  
 
In March 2006, the Board remanded the case to the RO for 
further development.		

FINDINGS OF FACT

1.  The veteran died in August 2002.  The immediate cause of 
death was acute myeloid leukemia, with other significant 
conditions of pneumonia, COPD, and ventricular fibrillation 
contributing to death but not related to the underlying 
cause. 

2.  Acute myeloid leukemia was not manifested during service 
or within one year of separation from service, and is not 
shown to be causally related to service, or proximately due 
to or the result of a service-connected disease or injury.

3.  At the time of the veteran's death, service connection 
was in effect for discogenic disease of the lumbosacral 
spine, rated as 60 percent disabling.

4.  A disability of service origin was not involved in the 
veteran's death.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection 
for the cause of the veteran's death for purposes of the 
appellant receiving DIC have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.312 (2006); 38 C.F.R. § (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in August 
2003, April 2006 and July 2006.  In those letters, the RO 
informed the appellant of the types of evidence needed in 
order to substantiate her claim of entitlement to service 
connection for the cause of the veteran's death.  VA has also 
informed the appellant of the types of evidence necessary to 
establish such claims, the division of responsibility between 
the appellant and VA for obtaining that evidence, and VA 
requested that the appellant provide any information or 
evidence in his possession that pertained to such a claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The Board acknowledges that complete VCAA notice was only 
provided to the appellant after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  The notice letters were issued after an initial 
unfavorable decision.  Thereafter, however, the appellant was 
afforded an opportunity to respond, and the RO subsequently 
reviewed the claims again and issued a supplemental statement 
of the case in December 2006.  Under these circumstances, the 
Board determines that the notification requirements of the 
VCAA have been satisfied.  Id; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Additionally, where a claim is predicated on establishing 
basic entitlement to service connection, as in a claim for 
service connection for the cause of the veteran's death, as 
in this case, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to specifically include a 
requirement of notice that an effective date will assigned if 
a disability is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In this case, the appellant was notified with respect to the 
assignment of effective dates in a July 2006 letter.  Despite 
any inadequacy in timing of the notice provided to the 
appellant regarding the assignment of an effective date, the 
Board finds no prejudice to the appellant in processing with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In that regard, below the Board 
concludes that service connection for the cause of the 
veteran's death is not warranted.  Therefore, consideration 
of assignment of an effective date is moot. 

The Board also finds that VA has made reasonable efforts to 
obtain relevant evidence adequately identified by the 
appellant.  In this regard, the Board points out that in 
several letters the RO notified the appellant that evidence 
was needed to show that the disabilities that caused the 
veteran's death were related to his service.  In response, 
the appellant through her representative notified the RO in 
January 2007 that she had no other information or evidence to 
submit in support of her appeal.  The information and 
evidence that have been associated with the claims file 
consist of veteran's service and post-service medical 
records, the veteran's certificate of death, published 
articles, and statements made in support of the appellant's 
claim.

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her appealed claim.
 
II.  Analysis of Claim

The appellant asserts, in essence, that the cause of the 
veteran's death-from acute myeloid leukemia, associated with 
other significant conditions of pneumonia, COPD, and 
ventricular fibrillation contributing to death-is related to 
service.  At the time of the veteran's death, service 
connection was in effect for discogenic disease of the 
lumbosacral spine, rated as 60 percent disabling.   

The law provides Dependency and Indemnity Compensation (DIC) 
for the spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death. 38 C.F.R. § 3.312(c)(1).  Issues involved in a 
survivor's claim for DIC based on the cause of the veteran's 
death under section 1310 of the statute is decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  See 38 C.F.R. § 20.1106.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death." 38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2004).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  Service connection for 
malignant tumors may be established based on a legal 
"presumption" by showing that any of the conditions were 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307 and 3.309.

The official certificate of death shows that the veteran died 
in August 2002.  The certificate records that the immediate 
cause of death was determined to be acute myeloid leukemia.  
Pneumonia, COPD, and ventricular fibrillation are listed as 
significant conditions contributing to death but not 
resulting in the underlying cause.  The certificate shows 
that an autopsy was not performed.  

Service medical records show no indications of any problems 
referable to the listed immediate cause of death, acute 
myeloid leukemia.  Nor were there any indications in service 
of any conditions that may be referable to any acute or 
chronic conditions  listed as significant conditions 
contributing to death but not resulting in the underlying 
cause, that is, pneumonia, COPD, or ventricular fibrillation.   

The report of a February 1946 examination shows that at the 
time of the veteran's examination prior to discharge, 
evaluation was normal for the cardiovascular system and 
lungs.  No abnormalities were noted except for lumbosacral 
pain during damp weather. 

Although an autopsy was not performed at the time of the 
veteran's death, in November 2003 a VA medical doctor 
reviewed the veteran's medical history and provided an 
opinion regarding the cause of the veteran's death.  That 
physician noted the following history leading up to the 
veteran's death.  The veteran had been seen at East Orange VA 
Hospital in July 2002 for evaluation of pancytopenia.  The 
veteran underwent bone marrow examination, and a diagnosis of 
acute myeloid leukemia was made.  The veteran chose to 
receive induction chemotherapy, and during the neutropenic 
period, he developed sepsis and died in August 2002.

The physician noted generally that acute myelogenous leukemia 
can be de novo or secondary; and that environmental factors 
thought to cause DNA damage and precipitate leukemia include 
ionizing radiation, exposure to benzene and chemotherapeutic 
drugs such as alkylating agents.  The physician noted that 
the incidence of the disease also increases with age.  The 
physician concluded that the etiology of the veteran's 
leukemia cannot be determined.

Pursuant to the March 2006 REMAND, the RO obtained and 
associated with the claims files close to 1900 pages of VA 
treatment records covering dates of treatment from 1999 to 
the time of the veteran's death in August 2002.

In September 2006, the VA examiner who gave the November 2003 
opinion provided an addendum to that statement.  After 
reviewing the veteran's claims file the physician reiterated 
the background given in the November 2003 statement.  Based 
on that review the physician made the following conclusions.  
First, the veteran was treated for COPD (chronic obstructed 
pulmonary disorder), malignant bladder tumor, heart 
conditions at the VA Medical Center for years preceding the 
diagnosis of acute leukemia.  Second, spinal disc disease is 
the only service-related condition noted.  Third, it is not 
likely that any of the above medical conditions, including 
the service-connected condition, caused or aggravated the 
veteran's leukemia or his death.  Fourth, the veteran's acute 
leukemia is not etiologically related to any disability of 
military service origin.

The Board has reviewed the claims files showing VA treatment 
records dated from 1947 to 1961, which shows no indications 
of any conditions referable to the conditions listed on the 
veteran's certificate of death as associated with the cause 
of death.  More recent VA medical records are dated from 1991 
to the time of the veteran's death in 2002.  These records 
generally are consistent with the summary given by the VA 
examining physician discussed above.  The treatment records 
include an August 1991 discharge summary showing that the 
veteran was being treated for a diagnosis of bladder tumors; 
and other diagnoses included hypertension and angina.  At 
that time, the summary noted a history of prostatic/bladder 
cancer.  

Subsequent VA treatment records in the early to mid 1990s 
note a 12-year history (prior to March 1992) of recurrent 
superficial bladder tumors, history of orchiectomy in 1988, 
and radical prostatectomy in 1980.  The records also show 
that the veteran received chemotherapy treatment; and had 
cardiovascular conditions including angina, coronary artery 
disease, and hypertension; prostate cancer; and recurrent 
bladder tumors.   

During a January 1997 VA examination, examination of the 
lymphatic and heme systems for abnormalities was negative.  
That report concluded with a diagnosis of hypertension; 
angina pectoris; and history of service connected injury to 
the back.

A review of the VA treatment records covering dates of 
treatment from 1999 to the time of the veteran's death in 
2002 show conditions including pulmonary conditions, 
including chronic obstructive pulmonary disease, acute 
bronchitis, and pneumonia; cardiovascular conditions, 
including hypertension, and atrial fibrillation; and 
hematologic disorders including pancytopenia.  

The discharge summary of VA hospitalization from July to 
August 2002 when the veteran died shows that the veteran was 
hospitalized to treat pancytopenia.  Other conditions noted 
included atrial fibrillation, SSS (sick sinus syndrome), 
status post permanent pacemaker, osteoarthritis, severe COPD 
on home oxygen, hypertension, and recurrence of transitional 
cell carcinoma of the bladder.  During that hospitalization 
acute myeloid leukemia was diagnosed and the veteran 
eventually underwent chemotherapy.  The course of treatment 
was complicated by multiple episodes of hypotension and 
sepsis, leading to admission to the medical intensive care 
unit (MICU) on two occasions.  On the day he died in August 
2002, he was admitted to MICU for hypotension and neutropenic 
fever.  He was treated aggressively but found to be in 
ventricular fibrillation.  He died mid morning.  

By a preponderance, the evidence is against the appellant's 
claim that the cause of the veteran's death was related to 
service.  As reflected in the September 2006 VA opinion and 
the veteran's certificate of death, the record shows that the 
veteran died due to acute myeloid leukemia.  Pneumonia, COPD, 
and ventricular fibrillation are shown to be contributing 
causes, but not resulting in the underlying cause of death.

The medical evidence does not show, however, that the cause 
of death was related to the veteran's service.  None of the 
conditions which have been associated with the veteran's 
death have been linked to a disability or condition 
associated with service.  The only opinion on the matter is 
that the medical entity linked to the veteran's death as a 
cause-acute myeloid leukemia-generally may be precipitated 
by environmental including ionizing radiation, exposure to 
benzene, and chemotherapeutic drugs such as alkylating 
agents.  Also, the incidence of the disease increases with 
age.  The Board notes that there is evidence that many years 
after service, the veteran was treated with chemotherapeutic 
drugs for his recurrent bladder tumors. 

The VA examiner providing the opinion on this matter also 
specifically opined that it is unlikely that the veteran's 
service connected spinal disc disease caused or aggravated 
the veteran's leukemia or his death; and that the acute 
leukemia is not etiologically related to any disability of 
service origin.

The record does not show a continuity of symptomatology (or 
treatment) following service and prior to the August 2002 
certificate of death, with respect to any of the conditions 
listed as associated with the veteran's death.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  The conditions shown to be associated with 
the veteran's death are not shown to be present until many 
years after service.  There is no medical evidence 
establishing that a relationship is possible between any of 
the disorders that have been found to have caused or 
contributed to cause the veteran's death and his military 
service on a direct basis.

Nor, as they may relate to the cause of the veteran's death, 
was any malignant tumor or cardiovascular-renal disease 
(including organic heart disease or hypertension), manifested 
within the first post-service year.  38 C.F.R. §§ 3.307, 
3.309 (2006).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a); 71 Fed. Reg. 52744 (2006) (to be codified at 
38 C.F.R. § 3.310(b)); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In this case, prior to his death, service connection was in 
effect for discogenic disease of the lumbosacral spine.  
However, there is no medical evidence to suggest that that 
disability may have caused or aggravated the acute myeloid 
leukemia, or other significant conditions of pneumonia, COPD, 
and ventricular fibrillation, which resulted or contributed 
to the veteran's death.  The only opinion on this matter 
concluded that there was no relationship.  
 
The preponderance of the medical evidence shows that the 
principal cause of death was acute myeloid leukemia, which 
along with other significant contributory conditions of 
pneumonia, COPD, and ventricular fibrillation, are not shown 
to be related to service.  There is no evidence that any 
service-connected disability, "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  

The appellant does not possess the requisite medical training 
or knowledge to render probative medical opinions.  
Therefore, to the extent her arguments contain opinions as to 
the etiology of any of the conditions that caused the 
veteran's death, this is simply not competent or persuasive 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
appellant has asserted that the cause of the veteran's death 
may have been due to exposure to radiation in service.  She 
has submitted various articles as well to this effect.  In 
this regard, there is no evidence that the veteran was 
actually exposed to ionizing radiation in service.  This is 
reflected in an April 2005 letter from the Chief, Dosimetry 
Branch, U.S. Army Radiation Standards and Dosimetry 
Laboratory.  Also, the examiner who made the only opinion on 
this matter reviewed the claims file, and made no such 
connection that the cause of the veteran's death was related 
to exposure to ionizing radiation in service. 

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  There is simply no competent evidence indicating 
that any of the conditions that caused the veteran's death 
was incurred in service.  There is also no competent evidence 
indicating that any service-connected disorder caused or 
aggravated any of the medical conditions that caused his 
death, nor caused or contributed substantially or materially 
to cause the veteran's death.  

As such, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claim, and there is no benefit of the doubt that could be 
resolved in the appellant's favor.


ORDER

Entitlement to service connection for the cause of the 
veteran's death, for purposes of the appellant receiving 
Dependency and Indemnity Compensation, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


